Case 1:09-cr-00056-PAB Document 1217 Filed 01/21/21 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

 Criminal Case No. 09-cr-00056-PAB-1

 UNITED STATES OF AMERICA,

        Plaintiff,

 v.

 1. JOSE GARCIA-SANCHEZ,

      Defendant.
 _____________________________________________________________________

                                 ORDER
 _____________________________________________________________________

        This matter is before the Court on defendant Jose Garcia-Sanchez’s Motion for

 Plain Error Review [Docket No. 1203]. The government has filed a response opposing

 the motion. Docket No. 1210.

        Mr. Garcia-Sanchez pled guilty to conspiracy to distribute 50 grams or more of

 methamphetamine and 500 grams or more of a substance containing

 methamphetamine, and 500 grams or more of a substance with a detectable amount of

 cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A)(viii), (b)(1)(ii)(II), and 846. See

 Docket No. 565. The Court sentenced Mr. Garcia-Sanchez to 360 months

 imprisonment. See Docket No. 875. Mr. Garcia-Sanchez appealed his sentence to the

 Tenth Circuit as procedurally unreasonable. See Docket No. 1008 at 2. The Tenth

 Circuit affirmed. See id. at 4. Subsequently, Mr. Garcia-Sanchez filed a motion

 pursuant to 28 U.S.C. § 2255, arguing that he was provided ineffective assistance of

 counsel, see Docket No. 1026, which the Court denied. See Docket No. 1077.
Case 1:09-cr-00056-PAB Document 1217 Filed 01/21/21 USDC Colorado Page 2 of 5




        Mr. Garcia-Sanchez’s motion requests “plain error review” based on the

 Supreme Court’s Decision in Welch v. United States, 136 S. Ct. 1257 (2016), which

 made Johnson v. United States, 576 U.S. 591 (2015), retroactive. See Docket No.

 1203 at 1. As a result of Johnson’s retroactive application, Mr. Garcia-Sanchez

 appears to request that his prior convictions be reclassified in an attempt to reduce his

 total sentence. See id. at 1 (“Petitioner firmly believes that he can benefit from the U.S.

 Supreme Court’s recent invalidation of a vague definition of ‘violent felon,’ and that

 some of his prior convictions shouldn’t have been classified as violent felonies, nor

 used to enhance petitioner’s sentence.”).

        After a defendant’s sentence becomes final, a “§ 2255 motion is the exclusive

 remedy for testing the validity of a judgment and sentence, unless it is inadequate or

 ineffective.” See Thigpen v. Daniels, 475 F. App’x 306, 307 (10th Cir. 2012)

 (unpublished). “Courts have found a remedy under 28 U.S.C. § 2255 to be inadequate

 or ineffective only in extremely limited circumstances, such as when the sentencing

 court has been abolished, refuses to consider the application altogether, or delays

 consideration inordinately.” See id. at 308 (quotations and citations omitted). However,

 “[f]ailure to obtain relief under 2255 does not establish that the rem edy so provided is

 either inadequate or ineffective.” See Bradshaw v. Story, 86 F.3d 164, 166 (10th Cir.

 1996). Neither does being “barred from filing additional § 2255 petitions mean that the

 remedy is inadequate or ineffective.” See Thigpen, 475 F. App’x at 308 (citing

 Caravalho v. Pugh, 177 F.3d 1177, 1179 (10th Cir. 1999)).

        Here, Mr. Garcia-Sanchez does not argue that § 2255 is inadequate or

 unavailable, and the Court finds no reason for so concluding. Rather, Mr. Garcia-

                                              2
Case 1:09-cr-00056-PAB Document 1217 Filed 01/21/21 USDC Colorado Page 3 of 5




 Sanchez argues that his motion is not a claim under § 2255, but simply “a petition . . .

 that if any of the changes in the definition of ‘violent felon’ benefit in any way or impact”

 his sentence, the Court should modify it. See Docket No. 1213 at 3. However, given

 that § 2255 is the exclusive means of attacking the validity of his sentence, it is unclear

 how else the Court would have authority to modify the sentence except through that

 provision. Moreover, a pleading “asserting a new ground for relief . . . is advancing a

 new claim” and is treated as a successive § 2255 claim, regardless of the pleading’s

 title. See United States v. Nelson, 465 F.3d 1145, 1147-49 (10th Cir. 2006) (“[T ]he

 relief sought, not [the] pleading’s title, [] determines whether a pleading is a § 2255

 motion”). Mr. Garcia-Sanchez asserts a new claim based on Johnson and attacks the

 validity of his sentence; he does not bring a claim based on any “procedural error in the

 disposition of his original habeas motion.” Id. at 1148. As a result, the Court finds that

 Mr. Garcia-Sanchez’s motion is one under § 2255 and that there are no g rounds for

 finding that remedy inadequate or unavailable.1

        Because Mr. Garcia-Sanchez has already filed a § 2255 motion, see Docket

 Nos. 1026, 1077, he must meet the statutory requirements for filing a successive

 § 2255 motion. See 28 U.S.C. § 2255(h). “A second or successive motion must be

 certified as provided in section 2244 by a panel of the appropriate court of appeals.”

 See id. Mr. Garcia-Sanchez makes no reference to seeking certification from the Tenth

 Circuit to file a second § 2255 motion. A court lacks jurisdiction to hear a successive


        1
         While a court should offer a movant the opportunity to withdraw his motion
 before characterizing it as a § 2255 motion when the motion would be the movant’s first
 § 2255 motion, such action is not necessary for successive § 2255 motions. See id. at
 1149.

                                               3
Case 1:09-cr-00056-PAB Document 1217 Filed 01/21/21 USDC Colorado Page 4 of 5




 § 2255 claim until the appropriate authorization has been granted. See In re Cline, 531

 F.3d 1249, 1252 (10th Cir. 2008). W hen a court lacks jurisdiction, it has two options:

 transfer the matter to the appropriate court of appeals if it is in the interest of justice to

 do so or dismiss the motion for lack of jurisdiction. Id. As relevant here, courts should

 also consider whether the claim would be time barred or if the claims alleged likely have

 merit. Id. at 1251.

        To be timely, a motion under § 2255 must be filed within one year of either the

 date the conviction becomes final or “the date on which the right asserted was initially

 recognized by the Supreme Court, if that right has been newly recognized by the

 Supreme Court and made retroactively applicable to cases on collateral review.” 28

 U.S.C. § 2255(f)(3). A motion will be timely as long as it “invoke[s] the newly

 recognized right,” regardless of the merits underlying the claim. See United States v.

 Snyder, 871 F.3d 1122, 1126 (10th Cir. 2017). Mr. Garcia-Sanchez brings a claim

 pursuant to the Supreme Court’s 2015 decision in Johnson v. United States, 576 U.S.

 591 (2015), which was made retroactive by the Supreme Court’s decision in Welch v.

 United States, 136 S. Ct. 1257, 1265 (2016). Pursuant to § 2255(f)(3), the limitations

 period begins to run on the date the right was initially recognized, even if it was later

 made retroactive. See 28 U.S.C. § 2255(f)(3); see also Snyder, 871 F.3d at 1126

 (noting that a motion was filed within a year of the Supreme Court’s Johnson decision).

 Mr. Garcia-Sanchez’s motion, however, was filed nearly four years after the Supreme

 Court’s decision in Johnson.2 See Docket No. 1203. As a result, it is not timely.

        2
         The Court notes that Mr. Garcia-Sanchez did file a motion for appointment of
 counsel regarding his Johnson claim on June 27, 2016. See Docket No. 1197.
 However, Mr. Garcia-Sanchez’s intention to file a Johnson claim is not the same as

                                                4
Case 1:09-cr-00056-PAB Document 1217 Filed 01/21/21 USDC Colorado Page 5 of 5




 Because it is not timely, the Court finds that the interests of justice do not support

 transferring the motion to the Tenth Circuit. Therefore, the Court dismisses the motion

 for lack of jurisdiction.3

         Wherefore, it is

         ORDERED that the Motion for Plain Error Review [Docket No. 1203] is DENIED.

 It is further

         ORDERED that the Motion for Appointment of Counsel [Docket No. 1197] is

 DENIED. It is further

         ORDERED that the Motion for Reconsideration of Order Denying Rule 18 U.S.C.

 § 3582(c)(2) [Docket No. 1170] is DENIED.


                 DATED January 21, 2021.

                                                   BY THE COURT:


                                                   ____________________________
                                                   PHILIP A. BRIMMER
                                                   Chief United States District Judge



 filing one and, given that his request was made more than one year after the Johnson
 decision, it is untimely in any event. Additionally, given that any potential motion
 pursuant to Johnson would be untimely and Mr. Garcia-Sanchez failed to file any
 financial affidavit with his motion for appointment of counsel, the Court will deny that
 motion.
         3
           Mr. Garcia-Sanchez also filed a motion for the Court to reconsider its decision
 denying his motion under 18 U.S.C. § 3582(c)(2) for a reduction in his sentence. See
 Docket No. 1170. The Court denied the motion because it had been referred to the
 Federal Public Defender’s Office. See Docket No. 1079. Although Mr. Garcia-Sanchez
 styles his motion as a motion to reconsider, the Court considers it a motion under
 § 3582(c)(2) given that the Federal Public Defender’s Office did not file a supplemental
 or superseding motion. Mr. Garcia-Sanchez provides no indication that the sentencing
 guidelines have changed since sentencing such that § 3582(c)(2) is applicable. As a
 result, the Court will deny the motion.

                                              5
